Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 27, the phrase “wherein the implantation is amorphizing and breaks a crystal structure of the second semiconductor region across a given thickness thereof extending from an exposed surface of the second semiconductor region down to a given depth, wherein the given thickness is less than a total thickness of the second semiconductor region” is unclear and indefinite (i.e., at least the active implanting step for the second semiconductor region is lacking etc.).
The remaining claims are rejected for depending from the above rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 27-28 and 30-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al., US Pub. No. 2012/0292670 A1.
  	Due to the 112 problems, the instant claim is rejected as following: Re claim 27, Cai et al. disclose a method of manufacturing an integrated circuit, comprising: forming a first semiconductor region within a wafer at least partially made of a semiconductor material (fig. 3); performing a siliciding of the first semiconductor region to form a silicided region 210 (fig. 3); and performing an implantation of group-III, group-IV, and/or group-V atoms in the silicided region (i.e., Carbon, fig. 3), see figs. 1-5 and pages 1-6 for more details.  
Re claim 28. The method of claim 27, wherein the group-III, group-IV, and group-V atoms comprise carbon and/or germanium atoms (i.e., Carbon, paragraph 29).  
Re claim 30. The method of claim 27, wherein the implantation is amorphizing (this is the inherent intrinsic properties of the process/material,  i.e., by implanting Carbon).  
Re claim 31. The method of claim 27, wherein performing the implantation of atoms in the silicided region produces a concentration of group-III, group-IV, and/or group-V atoms at a maximum level at an interface between the silicided region 210 and an adjacent non-silicided region 232 (i.e., fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-8, 10, 12-16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Adusumilli et al., US Pub. No. 2018/0068857 A1
Re claim 1, Adusumilli et al. disclose a method of manufacturing an integrated circuit, comprising: forming a first semiconductor region 114 and a second semiconductor region 112 within a wafer at least partially made of a semiconductor material (fig. 1); performing a first siliciding 602/604 of the first semiconductor region to form a first silicided region 114; simultaneously implanting atoms in the first silicided region 114 and in the second semiconductor region 112 (i.e. fig. 6 and paragraph 54); and then performing a second siliciding 1002 (fig. 10) of the second semiconductor region to form a second silicided region, see figs. 1-28 and pages 1-12 for more details.  Although the exact recitations “wherein the implantation is amorphizing and breaks a crystal structure of the second semiconductor region across a given thickness thereof extending from an exposed surface of the second semiconductor region down to a given depth, wherein the given thickness is less than a total thickness of the second semiconductor region” is not explicitly stated by Adusumilli et al. in the related text, it appears that the instant recitation might be within the scope of Adusumilli et al. since the same processes (i.e. paragraph 54, carbon is implanted; also see instant claim 23) were used for implantation.  Therefore, the instant claim appears to be Prima facie obvious over Adusumilli et al.

Re claim 2. The method of claim 1, wherein performing the first siliciding comprises masking 202/302 (i.e., figs. 2-3) the second semiconductor region followed by depositing a first metal layer 502 (fig. 5) on the first semiconductor region.  

Re claim 4. The method of claim 2, wherein performing the second siliciding comprises depositing a second metal layer 902 (fig. 9) on the second semiconductor region.  
Re claim 6. The method of claim 4, wherein the first metal layer 502 (i.e., 15nm, paragraph 52) is thicker than the second metal layer 902 (i.e., 3nm, paragraph 57).  

Re claim 7. The method of claim 4, wherein the second metal layer 902 (fig. 9) is also deposited on the first silicided region.  

Re claim 8. The method of claim 1, wherein performing the first siliciding 602/604 (fig. 6) comprises performing a first annealing (i.e., at 1250 C, paragraph 54) and wherein performing the second siliciding 1002/1004 (fig. 10) comprises performing a second annealing (i.e., @700 C, paragraph 59) at a temperature lower than a temperature of the first annealing. 

Re claim 10. The method of claim 1, further comprising forming the wafer by forming a stack of a semiconductor layer 106, an insulating layer 104, and a semiconductor substrate 102 (fig. 1), wherein the second semiconductor region forms part of components inside and/or on top of the semiconductor layer (fig. 1 and/or 10).  

Re claim 12. The method of claim 10, wherein the first semiconductor region 114 forms part of components formed inside and/or on top of the semiconductor substrate (fig. 1 or 10).  

Re claim 13. The method of claim 1, wherein the atoms of the simultaneous implantation comprise atoms selected from the group consisting of carbon and germanium (i.e. Carbon, paragraph 58).  
Re claim 14. The method of claim 1, wherein the atoms of the simultaneous implantation comprise atoms selected from the group consisting of group-III, group-IV, and group-V atoms (i.e. Carbon, paragraph 58).  

Re claim 15. The method of claim 1, wherein the first and second semiconductor regions comprise silicon (i.e., fig. 1).  

Re claim 16. The method of claim 1, wherein the simultaneous implantation is 3 3654453.1CUSTOMER NO. 117381Attorney Docket No. 50649-01453 amorphizing (this is the inherent intrinsic properties of the process/material,  i.e., by implanting Carbon).  

 Re claim 23. The method of claim 14, wherein the group-III, group-IV, and group-V atoms comprise carbon and/or germanium atoms (i.e. Carbon, paragraph 58).

Claims 3, 5, 9, 11, 24-26 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adusumilli et al., US Pub. No. 2018/0068857 A1 in view of Cai et al., US Pub. No. 2012/0292670 A1.
Re claims 3 and 5, Adusumilli et al. disclosed above; however, Adusumilli et al. does not explicitly show using nickel as the metal layer.  
Cai et al. teach a method for forming the similar device, which comprises using nickel as the metal layer for forming silicide (i.e. paragraph 26).  Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the invention was made to use nickel for forming silicide as taught by Cai et al. in the method of Adusumilli et al. in order to provide the desire conductivities/resistance for the silicide region.  
The annealing time/duration of claim 9 and the thickness range of claim 11 are considered to involve routine optimization while has been held to be within the level of ordinary skill in the art.  As noted in In re Aller, the selection of reaction parameters such as time, thickness, temperature and concentration etc. would have been obvious:
“Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification.  Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art...such ranges are termed Acritical ranges and the applicant has the burden of proving such criticality....  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”
In re Aller 105 USPQ233, 255 (CCPA 1955).  See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).
Therefore, one of ordinary skill in the requisite art before the invention was made would have used any thickness range and/or the annealing duration range suitable to the method in process of Adusumilli et al. in order to optimize the process etc.
Re claim 24, Adusumilli et al. disclosed implanting carbon (Re claim 25); however, Adusumilli et al. does not explicitly state that the concentration of group-III, group-IV, and/or group-V atoms at a maximum level at an interface between the first silicided region and an adjacent non-silicided region.  
Cai et al. teaches a method for forming the similar device, which comprises implanting produces a concentration of group-III, group-IV, and/or group-V atoms at a maximum level at an interface between the silicided region 210 and an adjacent non-silicided region (i.e., fig. 3).
Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the invention was made to use implanting process (i.e., energy and/or dosage) as taught by Cai et al. in the method of Adusumilli et al. in order to improve the performance of the device (i.e., reduce deterioration in the silicide region etc).
The thickness range of claim 26 and the temperature of claim 32 are considered to involve routine optimization while has been held to be within the level of ordinary skill in the art.  As noted in In re Aller, the selection of reaction parameters such as time, thickness, temperature and concentration etc. would have been obvious:
“Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification.  Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art...such ranges are termed Acritical ranges and the applicant has the burden of proving such criticality....  More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”
In re Aller 105 USPQ233, 255 (CCPA 1955).  See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCPA 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 25 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934).
Therefore, one of ordinary skill in the requisite art before the invention was made would have used any silicide thickness range suitable to the method in process of Adusumilli et al. in order to optimize the process etc.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al., US Pub. No. 2012/0292670 A1 in view of Adusumilli et al., US Pub. No. 2018/0068857 A1.
Cai et al. disclosed above; however, Cai does not explicitly show forming the silicide through annealing.  
Adusumilli et al. teaches a method for forming the similar device, which comprises forming the silicide 602/604 comprise performing an annealing (fig. 6 and paragraph 54).
Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the invention was made to use annealing process for forming the silicide as taught by Adusumilli et al. in the method of Cai et al. in order to high quality silicide etc. such will improve the performance of the device etc.

Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive for reasons herein above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689. The examiner can normally be reached Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK S CHEN/Primary Examiner, Art Unit 2893